NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0162-15T3

RICARDO FREENY,

        Plaintiff-Appellant,

v.

JOHN DOES,

        Defendants-Respondents.

____________________________________________

              Submitted April 25, 2017 – Decided June 6, 2017

              Before Judges Reisner and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Law Division, Cumberland County, Docket Nos.
              SC-241-15, SC-242-15, SC-243-15, SC-244-15,
              SC-245-15, SC-246-15, SC-247-15, and Mercer
              County, Docket No. SC-432-15.

              Ricardo Freeny, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondents Mr. and Mrs. Lloyd,
              Lieutenant Blair, Kenneth Crotty, Lieutenant
              Warfle, and Connie Karch (Lisa A. Puglisi,
              Assistant Attorney General, of counsel; Adam
              Robert Gibbons, Deputy Attorney General, on
              the brief).

              Office   of General  Counsel for  Rutgers
              University, The State University of New
              Jersey, attorneys for respondent Jennifer
            Stackhouse   (D'Andre    Workman,             Associate
            General Counsel, on the brief).

PER CURIAM

       Plaintiff Ricardo Freeny, an inmate in state prison, appeals

from the Special Civil Part's dismissal of the various small claims

complaints that he filed against defendants, who either worked for

the New Jersey Department of Corrections (DOC) or entities that

were    contracted   to    perform      services   at   state    prisons.      His

complaints    alleged      that   the    individual     defendants   physically

injured him or caused loss or damage to his personal property.

The trial court judges that considered the matters dismissed the

complaints because plaintiff failed to appear for trial, they were

filed    outside   of     the   applicable    statute     of    limitations,    or

plaintiff failed to exhaust his administrative remedies through

the inmate remedy system (IRS), N.J.A.C. 10A:1-4.1 to -4.9.1

Plaintiff argues on appeal that he did not appear for trial because

the DOC wrongfully failed to pay for his transportation to court,


1
      "Through the inmate-remedy system 'inmates may formally
communicate   with   correctional   facility   staff   to   request
information from, and present issues, concerns, complaints or
problems to the correctional facility staff.'"       Ortiz v. N.J.
Dept. of Corr., 406 N.J. Super. 63, 66-67 (App. Div. 2009) (quoting
N.J.A.C. 10A:1-4.1(a)(1)). An inmate dissatisfied with the result
of that process "may appeal to this court from such a final
decision." Id. at 67 (citing R. 2:2-3(a)(2)). See also N.J.A.C.
10A:2-6.1 (governing the procedures for determining an inmate's
claims for reimbursement for lost, damaged, or destroyed personal
property).

                                         2                               A-0162-15T3
the    court    erred    in   failing      to   consider     the   continuing       tort

doctrine, and the interests of justice require we relax inmate

administrative procedures.             We affirm.

       The     record    discloses      that    plaintiff     filed      all   of    his

complaints on April 27, 2015, with the Law Division's Special

Civil Part in Cumberland County.                Each of his complaints demanded

$3,000 in damages.            They alleged various acts of misconduct by

prison officials that caused him physical injury and property

loss, all relating to disciplinary charges that plaintiff alleged

were based on events that took place on March 21, 2013, and that

we addressed in our decision in Ricardo Freeny v. New Jersey

Department of Corrections, A-5884-15 (App. Div. Feb. 24, 2015) in

which we found insufficient evidence to support the charges made

against him.

       Plaintiff's complaints were scheduled for trial in Cumberland

County on May 27, 2015.              Plaintiff failed to appear on that date

so the court entered orders dismissing some complaints without

prejudice,      based    on    his    failure    to   appear,      and   others     with

prejudice,2      based    upon       the   applicable      two-year      statute      of

limitations.        N.J.S.A.         2A:14-2(a).       The    matters      were     then

transferred to Mercer County and re-docketed in that venue.



2
      Four complaints were dismissed without prejudice.

                                            3                                  A-0162-15T3
       On July 10, 2015, the court in Mercer County consolidated all

of the actions and ordered that they be dismissed.           In a twelve-

page   written   decision,   the   court   explained   its   reasons    for

dismissing the complaints.     In its decision, the court carefully

reviewed the allegations of each of plaintiff's complaints.             The

court considered the IRS and the case law that discussed its

application to inmates' claims.         In addition, the court observed

that inmates filing tort claims against the DOC are required to

comply with the requirements of the Tort Claims Act (TCA), N.J.S.A.

59:1-1 to 12-3.    Also, it discussed an inmate's responsibility to

arrange for transportation to court to address the inmate's civil

claims.     The court concluded by recognizing there may be issues

as to plaintiff's compliance with the TCA, but, in any event,

found that plaintiff's claims fell "within the [IRS] and none of

the allegations raised by [] Plaintiff belong on the Small Claims

Docket."    The court dismissed plaintiff's complaints.        This appeal

followed.

       We conclude from our review of plaintiff's contentions that

his appellate arguments are without sufficient merit to warrant

discussion in a written opinion.         R. 2:11-3(e)(1)(E).    We affirm

substantially for the reason that plaintiff failed to exhaust his

administrative remedies, as expressed by the trial court, for

claims relating to loss or injury to his property or issues

                                    4                              A-0162-15T3
relating    to   his   incarceration.    Any    appeal    from   an   adverse

determination in that process should be filed with the Appellate

Division and not by filing a small claims complaint.             See Barnes

v. Sherrer, 401 N.J. Super. 172, 177 (App. Div. 2008).3                      In

addition,    plaintiff's    complaints   that   were     filed   based    upon

injuries to his person that occurred more than two years prior to

a complaint's filing date were properly dismissed as being barred

by the statute of limitations.      N.J.S.A. 2A:14-2(a).

     Affirmed.




3
    As we stated in Barnes,

            [i]n light of our determination that [the
            inmate]'s    claim    should    be    resolved
            administratively, we decline to [address the
            issue of an inmate's right to be transported
            to   court]    in    the   present    context.
            Nonetheless, we express concern that prisoners
            . . . are denied access to the courts in this
            fashion, if video conferencing or other
            technological means of communication could
            permit trial to occur at a reasonable cost and
            without the need for physical transport.

            [Ibid.]

                                    5                                 A-0162-15T3